BRETT, Presiding Justice
(dissenting):
I dissent to the opinion of the Court for the reason that evidence that this defendant participated in the sale of an illegal drug on the day following the sale with which he was charged was improperly admitted and denied him a fair trial which was his right. It is manifestly unfair to charge a defendant with the commission of a certain crime and force him, at trial, to defend against another independent crime alleged to have occurred subsequently. It is my opinion that today’s decision constitutes an example of the type of abuse of the exceptions to the rule that the accused is to be convicted, if at all, by evidence showing him guilty of the offense charged alone which this Court criticized in Bunn v. State, 85 Okl.Cr. 14, 184 P.2d 621 (1974).
I would reverse and remand this case with instructions to grant the defendant a new trial.